NORTHGATE PROPERTIES, LLC – RT LOGIC Tract TT2, LLC

 

PURCHASE AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated 28 April, 2005 (the “Effective Date”),
is among NORTHGATE PROPERTIES, LLC, a Colorado limited liability company
(“Seller”), on the one hand, and RT Logic Tract TT2, LLC, a Colorado Single
Member LLC Owned by Real Time Logic, Inc., (“Buyer”), on the other hand.
Northgate is referred to herein as the “Seller.”

 

RECITALS

 

A.    Seller owns a development in the City of Colorado Springs (the “City”),
County of El Paso and State of Colorado commonly known as “Northgate”;

 

B.    Buyer and Seller now desires to enter into this Agreement to sell to Buyer
certain land within the Northgate Property comprising a total of approximately
10 acres and being more particularly described on Exhibit A attached hereto
(collectively the “Property”). Buyer desires to enter into this Agreement to
purchase the Property from Seller, all pursuant to the terms and conditions set
forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the sum of $35,000.00 as earnest money deposit as discussed in Section 1.1
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

I. PURCHASE OF PROPERTY

 

Seller agrees to sell the Property to Buyer and Buyer agrees to purchase the
Property from Seller, on the terms and conditions of this Agreement.

 

1.1    Deposit. Within five (5) business days after the execution of this
Agreement, Buyer shall deliver the sum of $35,000.00 as earnest money to
Security Title, 1277 Kelly Johnson Blvd., Suite 100, Colorado Springs, Colorado
80920 (the “Title Company”). Title Company shall deposit these funds in an
interest-bearing account. The $35,000.00 in earnest money and all interest
earned thereon are referred to in this Agreement as the “Deposit.” As provided
in Section 4.4 hereof, the Deposit shall not be refundable to Buyer except in
the event of a default by Seller, termination of this Agreement as provided
herein, and except as otherwise specifically provided in this Agreement. The
Deposit shall apply to the purchase price for the Property.

 

1.2    Purchase Price. Seller shall sell and Buyer shall purchase the Property
on the terms and conditions of the Agreement for a total price of $2,259,239.40
(the “Purchase Price”). The Purchase Price shall be paid as follows: (a) by
cashier’s check or wire transfer of funds at Closing, credited for the Deposit
and adjusted for real property taxes as provided below in Section 3.2(c).



--------------------------------------------------------------------------------

1.3    Property. Approximately 10 acres as described on Exhibit A attached
hereto. The Property is identified as Tract TT2 on that preliminary survey by
J.R. Engineering dated December 6, 2004. The Property is subject to certain
easements and rights of way yet to be recorded, as well as matters currently of
record, all of which are subject to Buyer’s review and approval.

 

II. SURVEY AND TITLE

 

2.1    Survey. Within 30 days after the Effective Date, Seller, at its expense,
shall obtain and provide to Buyer an ALTA/ACSM land title survey of the Property
(the “Survey”). The Survey shall be certified to Buyer, Seller, and Title
Company and shall include a certification of the total gross square footage and
acreage of the Property. The Survey shall also include items 1, 2, 3, 6, 8, 10,
11, 13, 14, 15 and 16 from ALTA/ACSM Table A, as well as any significant
observations by the surveyor not otherwise disclosed.

 

2.2    Title Commitment. Within ten (10) days after the Effective Date, Seller,
at its expense, shall furnish Buyer with a commitment for owner’s title
insurance for the Property issued by Title Company, committing to insure fee
title to the Property in Buyer in the amount of the Purchase Price under an ALTA
Owner’s Policy of Title Insurance (Form B-1970) (the “Commitment”). Seller shall
deliver to Buyer with the Commitment, the best available copies of any recorded
instruments identified in the Commitment, including all exceptions to title
(which documents, together with the Commitment, are referred to as the “Title
Documents”). The Commitment shall commit to delete standard printed exceptions
from the owner’s title policy. The Commitment shall also include a tax
certificate.

 

2.3    Objections to Title. If title to the Property is subject to exceptions,
including without limitation those identified in this Agreement, that are not
acceptable to Buyer, Buyer shall deliver a notice of objections to Seller within
the Inspection Period (as defined in Section 4.2 below), or, if later, within
ten (10) days after Buyer has received any endorsement to the Commitment or any
other notice disclosing new exceptions to title. If Buyer does not deliver a
notice of objections within the Inspection Period or such ten day period, as
applicable, Buyer shall be deemed to have accepted and approved all exceptions
and waived all objections to title, and all exceptions will be deemed Permitted
Exceptions, as defined in Section 2.4 below. If Seller receives timely written
notice from Buyer of a defect of title or Buyer’s objection to any title matter,
Seller shall have the right, in its sole and absolute discretion, to:
(a) correct or cure the defect of title or other Buyer objection, (b) with
Buyer’s written consent, obtain title insurance coverage over the defect of
title or Buyer objection through title policy endorsement or otherwise, or
(c) notify Buyer that Seller does not intend to cure or insure over the defect
of title or Buyer objection. Seller shall notify Buyer in writing as to what
steps, if any, Seller is willing to undertake to address Buyer’s objections. In
the event an endorsement is agreed to and provided as contemplated by item
(b) above, then upon the Title Company committing to issue such endorsement, the
matter objected to shall be deemed a Permitted Exception, as defined below.

 

-2-



--------------------------------------------------------------------------------

If Seller is unable or unwilling to obtain such endorsement and fails to
otherwise satisfy Buyer, or if Seller and Buyer do not agree upon a resolution
of Buyer’s title objections within ten days after Buyer has received Seller’s
response to Buyer’s notice of objections, then Buyer may, as its sole remedy and
within five days after Buyer has received Seller’s response to Buyer’s notice of
objections: (i) terminate this Agreement by delivery of written notice to Seller
within such five day period, in which case this Agreement shall be deemed
terminated, the Deposit shall be promptly returned to Buyer, and neither party
shall have any further rights or obligations hereunder, except as expressly set
forth herein; or (ii) waive any or all objections to title made in Buyer’s
notice of objections. In the event that (a) Buyer has made title objections;
(b) Buyer and Seller have not agreed upon a resolution of Buyer’s title
objections; and (c) Buyer does not deliver notice of termination to Seller
within such ten day period, Buyer shall be deemed to have waived any objection
to the matters described in Buyer’s written notice of objection and all such
matters shall thereafter be deemed Permitted Exceptions.

 

2.4    Title Conveyed and Title Policy. Title to the Property shall be conveyed
subject to real property taxes for the year of Closing, the Seller Business
Covenants and the Commerce Park Covenants (each defined in Article VIII below),
the Amended and Restated Annexation Agreement for Seller and the Seller Pump
Station Agreement, and all other exceptions accepted or waived by Buyer as
provided in Section 2.3 above (collectively referred to as the “Permitted
Exceptions”). Promptly after the Closing, Seller shall, at Seller’s expense,
deliver to Buyer an owner’s title policy for the Property consistent with the
Commitment in the amount of the Purchase Price for the Property, subject only to
the Permitted Exceptions, with standard printed and creditors’ rights exceptions
deleted, and with access and zoning endorsements included.

 

2.5    No Water Rights. Seller and Buyer each understand, acknowledge and agree
that the Property will be served by City water and does not include any water
rights, ditch rights, well rights or reservoir rights which have been or are
currently used in connection with the Property, or any rights or interests in or
to any groundwater underlying the Property. Seller does not own and is not
committing to convey to Buyer any water rights or interests appurtenant to the
Property.

 

III. CLOSING

 

3.1    Time and Place. The closing of Buyer’s acquisition of the Property (the
“Closing”) shall be at the offices of Title Company in Colorado Springs,
Colorado, at a time agreed upon by the parties. The Closing for the Property
will occur within ten (10) business days after the expiration of the Due
Diligence Period or after Buyer obtains or receives the last of the final
Governmental Approvals, whichever occurs last, but no later than 120 days from
the Effective Date.

 

3.2    Procedure. At the Closing, the following shall occur:

 

a) Seller shall convey the Property, by platted description, to Buyer by special
warranty deed, subject only to Permitted Exceptions.

 

-3-



--------------------------------------------------------------------------------

b) Buyer shall deliver to Title Company for the benefit of Seller the Purchase
Price, credited for the Deposit and adjusted for real property taxes as provided
below, and other funds, if any, required to be paid by Buyer in order to close
the purchase of the Property. Such funds shall be paid by cashier’s check or by
wire transfer of funds.

 

c) Real property taxes on the Property for the year of the Closing, due and
payable the following year, shall be prorated to the date of the Closing on the
basis of the most recently available assessment and mill levy. This proration
shall be considered a final settlement of the real property taxes.

 

d) Buyer and Seller shall execute and deliver such other documents as are
customarily executed and delivered by the parties at commercial real estate
closings in Colorado Springs, Colorado, including, but not limited to,
settlement statements, tax proration agreements, Title Company’s closing
instructions and mechanic’s lien affidavits.

 

e) Seller shall provide Colorado Department of Revenue Form DR 1083, and
affidavit of non-foreign status pursuant to Section 1445 of the Internal Revenue
Code, and a Form 1099S.

 

f) Seller shall deliver possession of the Property being purchased by Buyer,
subject only to the Permitted Exceptions.

 

3.3    Closing Costs. Buyer shall pay all costs and fees relating to Buyer’s
financing, costs of obtaining additional special endorsements to the owner’s
title policy requested by Buyer, any mortgagee title policy, Buyer’s attorneys’
fees and the documentary and recording fees payable upon recording of the deed
and any deed of trust. Any fees charged by Title Company as escrow agent shall
be divided equally between the parties. Seller shall pay all other customary
closing costs and its own attorneys’ fees.

 

3.4    Governmental Approvals. Buyer and Seller agree that this Agreement is
contingent upon Buyer obtaining or receiving the following Governmental
Approvals, and that if any such Governmental Approvals are not obtained within
sixty (60) days of the Effective Date or as outlined below, Buyer may either
(a) waive the requirement for such Governmental Approvals or (b) terminate this
Agreement by written notice to Seller that any such Governmental Approvals have
not been obtained. Buyer and Seller agree, as the case may be, to reasonably,
promptly, diligently and expeditiously pursue such Governmental Approvals after
the Effective Date:

 

a) Platting. Seller shall, at Seller’s expense, engineer and apply for and
obtain final platting approval platting the Property as a separate lot,
consistent with Exhibit A attached hereto, and Sybilla Road, all on terms and
provisions reasonably acceptable to Buyer. Seller shall obtain final plat and
Buyer shall pay all City of Colorado fees and charges relating to or required as
a

 

-4-



--------------------------------------------------------------------------------

result of such platting, including without limitation bridge and drainage fees
and charges.

 

b) Zoning. Seller shall, at Seller’s expense, apply for and obtain or confirm
that the Zoning of the Property is PIP1 or such other zoning classification, in
each case as is reasonably acceptable to Buyer.

 

c) Building. Buyer shall, at Buyer’s expense, apply for and obtain such
preliminary City approvals and permits as it deems necessary or appropriate for
its projected buildings and improvements on the Property.

 

d) Architectural Control. Buyer shall, at Buyer’s expense, apply for and obtain
such architectural control committee approvals, if any is provided for or
required, as it deems necessary or appropriate for its projected grading,
buildings and improvements on the Property.

 

e) Pond. Seller, at Seller’s expense, shall apply for and obtain all final City
approvals for the pond described in Section 7.4 hereof.

 

f) Drainage. Buyer shall, at Buyer’s expense, apply for and obtain such
preliminary City approvals and permits as it deems necessary or appropriate for
grading and drainage on the Property.

 

Buyer shall have the right to file any petitions for such approvals as Buyer
deems necessary or appropriate. Seller shall fully cooperate with Buyer, execute
all necessary consents and other documents and attend any necessary meetings
with governmental officials, boards, commissions, city councils, etc., in
connection with the Government Approvals. In the event the Government Approvals
are not obtained within the time periods stated above, Buyer may extend such
approval date for an additional sixty (60) days or whatever time period is
required to obtain the Government Approvals by providing Seller written notice
of such extension within five (5) business days after the expiration of the
original approval period.

 

IV. Inspection of Property

 

4.1    Inspection Items. Within ten (10) days after the Effective Date, Seller
shall deliver to Buyer copies (to the extent in Seller’s possession or custody
or control) of all information, plans, studies, tests and reports including
without limitation, those with respect to soils, traffic, survey, environmental
conditions, drainage, land use, title policies, development, geohazard,
engineering and recorded or unrecorded governmental documents, easements and all
other documents as or relating to the Property. If Buyer does not close, all
other copies shall be returned to Seller.

 

Attached is the form (Exhibit B) which Seller shall deliver to Buyer to be
completed by Seller to the best of Seller’s current actual knowledge as to a
list by Seller of all fees and assessments associated with the Property that are
due, have been paid, or are expected, to the City of Colorado Springs (“City”).

 

-5-



--------------------------------------------------------------------------------

4.2    Inspection Period. Buyer shall have from the Effective Date through 5:00
p.m. Colorado Springs, Colorado time on the date which is sixty (60) days after
the later of the Effective Date and the ROFO Termination Date described in
Section 4.5 below (the “Inspection Period”), within which to determine whether
or not the Property is suitable for Buyer’s intended use, which determination
shall be in Buyer’s sole discretion. On or before the end of the Inspection
Period, Buyer shall provide written notice to Seller indicating that: (i) Buyer
has determined that all inspections are suitable and Buyer has elected to
proceed with the purchase of the Property; (ii) Buyer is dissatisfied with
certain aspects of its inspection and is willing to proceed with the purchase of
the Property only so long as Seller is willing to comply with Buyer’s request to
satisfy certain conditions, as specified in such written notice; or (iii) Buyer
is dissatisfied with certain aspects of its inspection and is electing to
terminate the Agreement. Buyer’s failure to provide such written notice will
conclusively be deemed to be Buyer’s election of item (i) above.

 

In the event that Buyer’s written notice indicates that Buyer has selected item
(iii) above, then this Agreement shall be deemed terminated, the Deposit shall
be promptly returned to Buyer, and neither party shall have any further rights
or obligations hereunder, except as expressly set forth herein. In the event
that Buyer’s written notice indicates that Buyer has selected item (ii) above,
the parties may, in their sole and absolute discretion, enter into an amendment
to this Agreement setting forth the conditions of Seller’s compliance in
satisfaction of Buyer’s objections. If Buyer and Seller are unable to reach
agreement as to Seller’s compliance in satisfaction of Buyer’s objections and
such amendment has not been completed within ten days after Buyer has delivered
its written notice to Seller, then Buyer may either (a) waive its objections and
proceed in accordance with the terms of this Agreement to the Closing, or
(b) terminate this Agreement by written notice to Seller given within ten days
after the end of such ten day period, in which case this Agreement shall be
deemed terminated, the Deposit shall be promptly returned to Buyer, and neither
party shall have any further rights or obligations hereunder, except as
expressly set forth herein. Buyer’s failure to provide written notice of its
intention to terminate this Agreement shall be deemed Buyer’s election of item
(a) above.

 

4.3    Access to Property. During the Inspection Period, Buyer and its agents
and representatives shall have access to the Property to conduct a physical
inspection and to conduct such testing, including without limitation core
drilling and soils reports, geohazard, environmental site assessments (“ESA”),
and other testing as Buyer deems appropriate. Until the Closing, Buyer shall not
materially alter the existing condition of the Property. Buyer hereby, protects,
defends, indemnifies and holds Seller harmless from and against any and all
losses, costs, demands, damages, claims, suits, liabilities or expenses
(including, without limitation, lien and personal injury claims, settlement and
reasonable attorneys’ fees) which arise from or are otherwise in any way related
to such entry and work, and which may be asserted against Seller or any portion
of the Property.

 

4.4    Deposit Becomes Non-Refundable. If Buyer elects not to terminate this
Agreement pursuant to the provisions of Article II, Section 3.4 or this Article
IV, then

 

-6-



--------------------------------------------------------------------------------

Seller and Buyer agree that the Deposit shall thereafter become forfeited and
non-refundable, but shall remain applicable to the Purchase Price. As used
herein, “forfeited and non-refundable” shall mean that Buyer shall not be
entitled to a refund of any portion of the Deposit for any reason whatsoever,
save and except for (a) Seller’s breach of its obligations hereunder, or
(b) Seller’s or Buyer’s termination of this Agreement pursuant to any of its
rights under this Agreement where a return of the Deposit is expressly provided
for.

 

4.5    Progressive Insurance Right of First Offer. Progressive Insurance has a
right of first offer on the property, pursuant to an alleged prior oral
agreement between it and the Seller’s predeccessor. Seller will provide Buyer,
as soon as it is available, with written documentation of Progressive
Insurance’s rejection of any interest or right to purchase the property, and if
such is not received by Buyer on or before May 16, 2005 (“ROFO Termination
Date”), Buyer shall have the right to terminate this Agreement by written notice
to Seller, in which case the Deposit shall be promptly returned to Buyer, and
neither party shall have any further rights or obligations hereunder.

 

V. REPRESENTATIONS AND WARRANTIES

 

5.1    Seller’s Representations and Warranties. As of the Effective Date and as
of the date of the Closing, Seller hereby represents and warrants to Buyer to
the best of Seller’s actual knowledge (inquiring or investigation) and subject
to Section 6.1 hereof, that:

 

a) Seller is authorized to enter into this Agreement, has full right, power and
authority to sell, convey and transfer the Property to Buyer as provided in this
Agreement and to carry out Seller’s obligations under this Agreement. This
Agreement and all documents executed by Seller that are to be delivered prior to
or at the Closing have been duly authorized and have been (or when executed and
delivered, will be) duly executed and delivered by Seller and are (or, when
executed and delivered will be) legal, valid and binding obligations of Seller.

 

b) The execution, delivery and performance of this Agreement, and the
consummation of the transaction contemplated hereby, will not result in any
breach of or constitute any default under any agreement or other instrument to
which Seller is a party or by which Seller or any part of the Property might be
bound.

 

c) Seller is aware of the provisions of the Deficit Reduction Act of 1984,
26 U.S.C. Section 1445, et seq., and the Internal Revenue Service regulations
implementing said Act referring to the withholding tax on the disposition of
United States real property interests by foreign persons and foreign
corporations, and Seller is not a foreign person or corporation as defined by
said Act and regulations.

 

-7-



--------------------------------------------------------------------------------

d) There are no legal or administrative proceedings pending or to the best of
Seller’s actual knowledge, without inquiry or investigation, threatened against
or affecting Seller, that may adversely affect its legal authority or financial
ability to perform its obligations under this Agreement.

 

e) There are no outstanding assessments currently payable to the Seller Business
Owners Association.

 

f) Seller, without diligence, inquiry or investigation, has no actual knowledge
or actual notice of any storage, contamination, dumping or spillage of any
hazardous or toxic materials, wastes or substances upon, on or under the
Property, or any other environmental issues relating to the Property.

 

g) All utilities required for the operation of any future improvements to be
made on the Property including water, sanitary sewer, storm sewer, phone,
natural gas, high speed internet, and electric will be installed as provided by
the City or pursuant to this Agreement, or are available to the Property at the
current terminus of Sybilla Boulevard, and will be installed by Seller at
Seller’s expense to the Property’s perimeter as provided in Section VII hereof,
and all such utilities are and will be available to the Property through
adjoining public streets or through adjoining private land in accordance with
valid public or private easements that will inure to the benefit of Buyer.

 

h) The person signing this Agreement has the full right, power and authority to
enter into this Agreement on behalf of Seller.

 

i) Except as provided herein, Seller will not enter into any agreement,
contract, covenants, or take any action that would constitute an encumbrance of
the Property, that would bind Buyer or the Property after the Closing, or that
would be outside the normal scope of maintaining and operating the Property,
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

j) No notice has been received by Seller from any insurance company that has
issued a policy with respect to the Property or from any board of fire
underwriters (or other body exercising similar functions), claiming any defects
or deficiencies or requiring the performance of any work.

 

k) There are no unpaid bills other than those by, through or under Buyer for
work performed on the Property or materials delivered to the Property that would
give rise to the creation of any mechanic’s or materialmen’s lien against the
Property.

 

l) Sybilla Boulevard has been and will be installed and dedicated as a public
street, to the Property’s boundaries so the Property will abut and will have
access to.

 

-8-



--------------------------------------------------------------------------------

m) To the best of Seller’s knowledge, there are no current, proposed, pending,
or imminent assessments or special taxing districts against or affecting the
Property or the owners thereof.

 

n) There is no proposed, pending, or imminent condemnation of all or any part of
the Property.

 

o) To the best of Seller’s knowledge, there is no violation of any zoning,
planning, environmental, use, building and/or land use rules, laws, regulations,
codes, covenants, administrative and judicial orders, requirements or ordinances
affecting the Property.

 

p) There are no proposed, pending, or imminent litigation, claims, actions, or
proceedings regarding or affecting the Property.

 

q) There are no underground storage tanks on, in, or under the Property.

 

r) Other than the Permitted Exceptions, there are no service contracts,
licenses, franchise agreements, management agreements or other contracts or
agreements affecting any of the Property which extend beyond the Closing that
are not terminable at will, without liability.

 

s) Seller has not received any written notice of, any inaccuracy in the
documents and reports delivered to Buyer concerning the Property.

 

t) Seller has not received any written notice of, any material faults, defects
or matters which would detract from the value, affect the marketability, or
materially interfere with or materially increase the costs of Buyer’s intended
development of the Property.

 

u) Except as disclosed by Buyer’s Phase 1, Seller has no written notice of any
radon, lead-based paint, underground storage tanks, or hazardous or toxic
materials, wastes, or substances or contamination in, on, or under the Property
in violation of applicable environmental laws.

 

v) During the Inspection Period, and if this Agreement is not terminated as a
result thereof, until Closing, Seller shall not offer the Property to, nor
negotiate with, any other person, party or entity, except as set forth in
Section 4.5 hereof.

 

w) Seller has received no written notice of any actions, proceedings,
investigations (whether conducted by any judicial or regulatory body or any
other person) pending or, to the knowledge of Seller, threatened, that question
the validity of this Agreement or any action taken, or to be taken, that might,
individually or in the aggregate, materially adversely affect the Property, or

 

-9-



--------------------------------------------------------------------------------

materially impair the right or the ability of Seller to perform its obligations
under this Agreement.

 

x) Seller has received no written notice that it is in violation of any term of
any agreement, instrument, judgment, decree, or, to the knowledge of Seller, any
order, statute, rule or governmental regulation applicable to it, that adversely
affects the Property. The execution, delivery and performance of, and compliance
with, the Agreement by Seller will not be in conflict with or constitute a
default under any term of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to Seller.

 

  y) The Property will, at Closing, consist of one (1) existing, legal lot.

 

5.2    Buyer’s Representations and Warranties. As of the Effective Date and as
of the date of the Closing, Buyer hereby represents and warrant to Seller that:

 

a) This Agreement and all documents executed by Buyer that are to be delivered
prior to or at the Closing have been duly authorized and have been (or, when
executed and delivered, will be) duly executed and delivered by Buyer and are
(or, when executed and delivered will be) legal, valid and binding obligations
of Buyer.

 

b) Neither the entering into of this Agreement nor the consummation or the
transaction contemplated hereby will constitute a violation or breach by Buyer
of any contract or other instrument to which Buyer is a party, or to which it is
subject or by which any of its assets or properties may be affected, or of any
judgment, order, writ, injunction or decree issued against or imposed upon it,
or will result in an violation of any applicable law, order, rule or regulation
of any governmental authority affecting Buyer.

 

c) To the best of Buyer’s actual knowledge, without inquiry or investigation,
there is no action, suit or proceeding pending or threatened against Buyer which
would affect Buyer’s ability to enter into or consummate this Agreement.

 

VI. CONDITION OF PROPERTY; DISCLAIMER OF WARRANTIES

 

6.1    As Is With All Faults. Seller and Buyer each expressly understand,
acknowledge and agree that, except as otherwise specifically set forth in this
Agreement:

 

a) Seller has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to (i) the

 

-10-



--------------------------------------------------------------------------------

value, nature, quality or condition of the Property, including, without
limitation, the water, soil and geology; (ii) the suitability of the Property
for any and all activities and uses which Buyer may conduct thereon; or
(iii) the habitability, merchantability, marketability, profitability or fitness
for a particular purpose of the Property; and Seller specifically disclaims any
representations regarding compliance with any environmental protection,
pollution or land use laws, rules, regulations, orders or requirements,
including solid waste, as defined by the U.S. Environmental Protection Agency
regulations at 40 C.F.R., Part 261, or the disposal or existence, in or on the
Property, of asbestos or any hazardous substances, as defined by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, and regulations promulgated thereunder.

 

b) Seller has made no representations or warranties concerning the condition of
soils on the Property, drainage conditions on the Property or any other matter
pertaining to the physical condition of the Property. Buyer is solely
responsible for making such investigations concerning the soils, drainage and
other physical conditions on the Property as it deems necessary or appropriate,
and covenants that it will undertake all such inspection and investigations,
and, except as otherwise set forth in this Agreement, Buyer shall rely entirely
on its own investigations concerning such matters. This Agreement is not
contingent in any way on the condition of the soils or other conditions existing
on the Property, except pursuant to Sections 3.4 and 4.2 above. If this
Agreement is not terminated pursuant to Section 4.2 above, then, except as
otherwise set forth in this Agreement, Buyer shall purchase the Property “AS IS
AND WITH ALL FAULTS” at the time of Closing. Subject to the foregoing, Buyer,
for itself and its successors and assigns, hereby waives and relinquishes
forever any and all claims it may have relating to the condition of the soils
and drainage on the Property or any other physical conditions on the Property.

 

c) Buyer has been given the opportunity to inspect the Property, Buyer is
relying solely on its own investigation of the Property and not on any
information provided or to be provided by Seller other than information referred
to in this Agreement.

 

d) Any information provided or to be provided by or on behalf of Seller with
respect to the Property was obtained from a variety of sources and that Seller
has not made any independent investigation or verification of such information
and, except as otherwise set forth in this Agreement, makes no representations
as to the accuracy or completeness of such information.

 

e) Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property, or the
operation thereof, furnished by any real estate broker, agent, employee, servant
or other person.

 

-11-



--------------------------------------------------------------------------------

6.2    Radon. The Colorado Department of Health and the United States
Environmental Protection Agency (“EPA”) have detected elevated levels of
naturally occurring radon in structures in the Colorado Springs area. EPA has
raised concerns with respect to adverse effects on human health of long-term
exposure to high levels of radon. Buyer may conduct radon tests to determine the
possible presence of radon in the Property and may conduct such other
investigations and consult such experts as Buyer deems appropriate to evaluate
radon mitigation measures that can be employed in the design and construction of
improvements on the Property. Buyer shall rely solely upon such investigations
and consultations and acknowledges that Seller has made no representation,
express or implied, concerning the presence or absence of radon in the Property,
the suitability of the Property for development or the design or construction
techniques, if any, that can be employed to reduce any radon levels in
improvements built on the Property; and Buyer, for itself and its successors and
assigns, releases Seller from any liability whatsoever with respect to the
foregoing matters.

 

VII. DEVELOPMENT OBLIGATIONS

 

7.1    Streets. Buyer shall be entitled to escrow at Closing pursuant to
Section 7.8 hereof, the cost and expense to construct to the Property’s boundary
line, and provide a fully-improved road extension, with sidewalks on the south
side (except those provided for in Section 7.3 hereof), of Sybilla Boulevard
providing direct access to the Property.

 

7.2    Utilities. Buyer shall be entitled to escrow at closing pursuant to
Section 7.8 hereof, the cost and expense, water, sanitary sewer, storm sewer,
phone, natural gas, high speed internet and electric lines have been or will be
dedicated to the City and are or will be constructed and installed and located
underground within public and/or private rights-of-ways adjacent to and to the
property line of the Property. Buyer shall be responsible, at its sole cost and
expense, for tapping into and extending utility lines from their then existing
locations at the Property perimeter and to the improvements to be built on the
Property, all as needed for Buyer’s development of and use of the Property, and
for obtaining utility service from the City.

 

7.3    Sidewalks. Buyer, at its sole cost and expense, shall be responsible for
installing sidewalks along all streets immediately adjacent to the Property and
all sidewalks along streets constructed by Buyer within the Property, if and as
required by the City.

 

7.4    Drainage. Buyer shall be entitled to escrow at closing pursuant to
Section 7.8 hereof, the cost and expense for the proposed drainage detention
basin. Buyer acknowledges that approximately 1 acre adjacent to the Property
contains a proposed drainage detention basin. At such time as requested by the
City, or as required for Buyer’s use, development or improvement of the
Property, Seller, at Seller’s sole cost and expense, including without
limitation all engineering, permit approvals, and other costs and fees, will
construct the drainage detention facilities on approximately 1 acre in the
location shown on Exhibit A. Such detention facilities will be constructed in
accordance with the drainage plan and Development Plan for 26.7962 acres
approved by

 

-12-



--------------------------------------------------------------------------------

the City, a copy of which will be provided to Buyer pursuant to Section 4.1
hereof. Buyer, at its sole cost and expense, shall provide all on-site drainage
facilities required by Buyer’s Development Plan and any applicable drainage
plans of Buyer approved by the City, in each case relating solely to the
development of the Property. The drainage requirements or improvements on or off
the Property shall not interfere with Buyer’s intended use and development of
the Property. Buyer agrees to provide a drainage easement facilitating access to
the drainage detention basin through the Property at no cost to Seller.

 

7.5    Grading. Buyer shall be responsible, at its sole cost and expense, for
all grading to be performed on the Property. Before commencing any grading on
any portion of the Property, Buyer shall submit a grading plan to the
“Declarant” under the Commerce Park Covenants for its approval. Seller/Declarant
will not unreasonably delay, withhold or condition its consent to any grading
plan that is consistent with the drainage plan. At the present time, Seller is
the acting Declarant under the Commerce Park Covenants. Buyer shall not commence
grading until Buyer’s grading plan submitted for approval has been approved
pursuant to such Covenants, and Buyer shall grade the Property in accordance
with the respective plan approved by Declarant.

 

7.6    Construction of Improvements. Construction of all improvements
contemplated for the Property shall be in accordance with the Commerce Park
Covenants, each Development Plan, each Plat, all plans of Buyer approved by
Declarant and Seller and all provisions of this Agreement. No substantial change
in any document or plan approved by Declarant or Seller shall be made unless
such change is submitted to and approved by the Declarant and Seller. Declarant
shall approve, disapprove or grant conditional approval of Buyer’s building
plans in accordance with the Commerce Park Covenants.

 

7.7    Timing. The improvements in this Article VII shall be promptly,
diligently and expeditiously completed at such time as is requested or required
by the City or other governmental entity with authority, or if earlier at such
time as is requested or required for Buyer’s use, development or improvement of
the Property.

 

7.8    Escrow. The cost of the improvements described in Sections 7.1, 7.2 and
7.4 shall be escrowed from Seller’s proceeds hereunder. Buyer and Seller shall
agree upon such costs prior to closing and such escrow shall be 125 percent of
the expected cost of the completion of such matter. The escrow shall be held by
the title company under an escrow agreement signed by Buyer and Seller which
shall specify the contractor, the completion dates, the required governmental
approvals and other agreed provisions for Buyer’s benefit to assure such
completion, including without limitation, Buyer’s ability to obtain and use the
escrowed amounts to complete any such of those obligations that have not been
timely completed. Any excess in the escrow after completion shall be paid to
Seller.

 

VIII. COVENANTS

 

-13-



--------------------------------------------------------------------------------

8.1    Covenants. As part of the Title Documents, Buyer will receive a copy of
the Declaration of Covenants, Conditions, Restrictions and Easements for the
Seller Business Properties recorded in the real property records of El Paso
County, Colorado on June 19, 1998 under Reception No. 098084696 (the “Seller
Business Covenants”), which encumber the Property. The Seller Business Covenants
provide for an owners association known as the Northgate Business Owners
Association (the “Association”) and the imposition of assessments to pay the
cost of maintaining common areas, among other things. Prior to the Closing, the
Property will be made subject to the Declaration of Covenants, Conditions
Restrictions and Easements for Northgate Commerce Park recorded in the real
property records of El Paso County, Colorado on April 16, 1999 under Reception
No. 099059477 (the “Commerce Park Covenants”), a copy of which will be provided
to Buyer with the Title Documents. The Commerce Park Covenants provide for the
Association to impose assessments in order to pay for the cost of maintaining
common areas owned by the Association. The Property will be subject to the
Commerce Park Covenants, and Buyer agrees to comply with the Commerce Park
Covenants.

 

8.2    Other Development. Other than the matters described in Section VII above,
Buyer acknowledges that Seller has made no representations or warranties to
Buyer concerning the development of any other property adjacent to or in the
vicinity of the Property on which Buyer has relied.

 

IX. NAMES AND LOGOS

 

Except for directional and location identification purposes, neither the name
“Northgate,” or any derivatives thereof, nor the logos associated with such name
may be used in any way in connection with the Property or any promotion of it,
unless Seller has given its prior written approval to such use.

 

X. BROKERS

 

Seller and Buyer each represent and warrant to the other that the only real
estate broker involved in this transaction is Michael Payne Palmer, SIOR of NAI
Highland Commercial Group LLC, who is entitled to a six percent (6%) commission,
which shall be paid by Seller pursuant to a separate agreement, and that no
other broker has been retained or dealt with by either of them in connection
with the transaction contemplated by this Agreement, and each agrees to hold the
other harmless from and indemnify the other against, any claim or demand for
commission by any broker based on their respective acts.

 

XI. ASSIGNMENT

 

Buyer shall not have the right to assign all or any part of their interest or
rights under this Agreement without the prior written consent of Seller, which
shall not be unreasonably withheld, conditioned or delayed, except for an
assignment to an affiliate. For purposes hereof, “affiliate” means any person or
entity, which controls, is controlled

 

-14-



--------------------------------------------------------------------------------

by, is related to, or is under common control with, the Buyer. A person or
entity shall be deemed to have control of or, related to another person or
entity if such person or entity directly or indirectly or acting in concert with
one or more persons and/or entities, or through one or more subsidiaries, owns,
controls or holds with power to vote more than 50 percent of the voting shares
or rights of such other entity, or controls in any manner the election or
appointment of a majority of the directors, trustees or managers of another
entity, or is the general partner in or has contributed more than 50 percent of
the capital of such other entity.

 

XII. CONDEMNATION; CASUALTY

 

If, between the Effective Date and a Closing, any portion of the Property is
taken in condemnation, Seller shall notify Buyer of that fact and Buyer shall
have the option to terminate this Agreement and its obligations hereunder. The
option to terminate contained in this Article XII must be exercised by written
notice to Seller no later than ten business days after Buyer is notified in
writing by Seller or others of the condemnation, the exact areas to be
condemned, and the condemning authority’s appraised condemnation value. If Buyer
exercises its option to terminate in accordance with this Article XII, the Title
Company shall return the Deposit to Buyer and neither party shall have any
further obligation hereunder. If Buyer does not exercise its option to terminate
as provided in this Article XII, the Agreement shall continue in full force and
effect. In such event, the Purchase Price shall be paid by Buyer at Closing
without reduction, but Seller shall remit to Buyer all awards or other proceeds
received by Seller as a result of the condemnation.

 

If, between the Effective Date and a Closing, the Property is materially damaged
or destroyed by fire or other casualty, Seller shall notify Buyer of that fact
and Buyer shall have the option to terminate this Agreement and its obligations
hereunder. The option to terminate contained in this Article XII must be
exercised by written notice to Seller no later than ten business days after
Buyer is notified in writing by Seller or others of the casualty. If Buyer
exercises its option to terminate in accordance with this Article XII, the Title
Company shall return the Deposit to Buyer and neither party shall have any
further obligation hereunder. If Buyer does not exercise its option to terminate
as provided in this Article XII, the Agreement shall continue in full force and
effect and Seller shall have no obligation to make any repairs or replacement of
the Property, and shall assign and transfer to Buyer all right title and
interest of Seller in and to any collected or uncollected casualty insurance
which Seller may be entitled to receive from such damage. For purposes of this
paragraph the Property shall be considered “materially damaged” if the cost of
repair is in excess of $35,000.00.

 

XIII. DEFAULT AND REMEDIES

 

In the event of default by either party under this Agreement, Buyer and Seller
agree as follows:

 

-15-



--------------------------------------------------------------------------------

13.1    Default by Buyer. If Buyer shall materially default in the performance
of its obligations hereunder, Seller’s sole and only remedy shall be to
terminate this Agreement and to retain the Deposit as liquidated damages;
provided, however, that such limitation upon Seller’s remedies against Buyer
shall not apply with respect to: (i) Buyer’s indemnification obligations under
Section 4.3 above, (ii) a breach of Buyer’s representations and warranties under
Section 5.2 above, (iii) a breach of Buyer’s representations and warranties
under Article VIII above, or (iv) any breach or default by Buyer following
Closing.

 

13.2    Default by Seller. If Seller shall default in the performance of its
obligations hereunder, Buyer shall have the right to either (a) terminate this
Agreement and to obtain the return of the Deposit or (b) enforce this Agreement
through an action for specific performance.

 

XIV. NOTICES

 

Any notice or other documents or materials required or permitted under this
Agreement shall be deemed properly delivered when given as provided in this
Section. Notices may be hand delivered, sent by United States mail, return
receipt requested, with postage prepaid, or transmitted by electronic facsimile
(i.e., fax). Notices shall be addressed and delivered as follows:

 

If intended for Seller, to:

 

Northgate Properties LLC

1295 Kelly Johnson Blvd., Suite 230

Colorado Springs, CO 80920

Telephone: (719) 531-0707

Facsimile: (719) 531-7622

 

with a copy to:

 

Anderson, Dude & Lebel, P.C.

Lenard Rioth

111 S. Tejon, Suite 400

Colorado Springs, CO 80903

Telephone: (719) 632-3545

Facsimile: (719) 632-5452

 

If intended for Buyer, to:

 

Real Time Logic

Sean J. Conway, COO

1042 Elkton Drive

Colorado Springs, CO 80907

Telephone: (719)598-2801

Facsimile: (719)598-2655

 

-16-



--------------------------------------------------------------------------------

with a copy to:

 

Sparks Willson Borges Brandt & Johnson, P.C.

Christopher M. Brandt

24 So. Weber, Suite 400

Colorado Springs, CO 80903

Telephone: (719) 634-5700

Facsimile: (719) 633-8477

 

Any notice delivered by overnight carrier in accordance with this paragraph
shall be deemed to have been duly given when delivered. Any notice which is hand
delivered shall be effective upon receipt by the party to whom it is addressed.
Either party, by notice given as above, may change the address to which future
notices should be sent.

 

XV. INTERPRETATION OF AGREEMENT

 

15.1    No Recording. Neither party may record this Agreement or any memorandum
of it.

 

15.2    Saturdays, Sundays and Holidays. If any payment or delivery of any
document is required pursuant to any term of this Agreement to be made on the
date which falls on a Saturday, Sunday or legal holiday in the State of
Colorado, such payment or delivery shall be made on the first business day
following such Saturday, Sunday or legal holiday. In calculating any period of
time provided for in this Agreement, the number of days allowed shall refer to
calendar and not business days, except where such days are specifically
described as “business days.”

 

15.3    Counterparts. This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same instrument.

 

15.4    Effect of Agreement. All negotiations relative to the matters
contemplated by this Agreement are merged herein and there are no other
understandings or agreements relating to the matters and things herein set forth
other than those incorporated in this Agreement. This instrument, together with
the exhibits attached hereto, sets forth the entire agreement between the
parties. No provision of this Agreement shall be altered, amended, revoked or
waived except by an instrument in writing signed by the party to be charged with
such amendment, revocation or waiver. Subject to the provisions of Article XI,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective person representatives, heirs, successors
and assigns.

 

15.5    Headings; Exhibits. The section and subsection headings contained in
this Agreement are inserted only for convenient reference and do not define,
limit or proscribe the scope of this Agreement or any exhibit attached hereto.
All exhibits attached to this Agreement are incorporated herein by this
reference.

 

-17-



--------------------------------------------------------------------------------

15.6    Unenforceable Provisions. If any provision of this Agreement, or the
application thereof to any person or situation shall be held invalid or
unenforceable, the remainder of this Agreement, and the application of such
provision to persons or situations other than those to which it shall have been
held invalid or unenforceable, shall continue to be valid and enforceable to the
fullest extent permitted by law.

 

15.7    Time of the Essence. Time is strictly of the essence with respect to
each and every term, condition, obligation and provision of this Agreement, and
the failure to timely perform any of the terms, conditions, obligations or
provisions hereunder by either party shall constitute a breach of and a default
under this Agreement by the party so failing to perform.

 

15.8    Waivers. No waiver by either party of any provision hereof shall be
effective unless in writing or shall be deemed to be a waiver of any other
provision hereof or of any subsequent breach by either party of the same or any
other provision.

 

15.9    Attorneys’ Fees and Costs. In the event of a dispute or litigation
between Seller and Buyer arising out of the enforcement of or a default under
this Agreement, the prevailing party shall recover its court costs and
reasonable attorneys’ fees in an amount to be determined by the court. For
purposes of this Section 15.9, the prevailing party shall be determined based on
a consideration of which party is the most successful in the dispute/proceeding,
taken as a whole

 

15.10    Governing Law; Construction of Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado.
Seller and Buyer and their respective counsel have reviewed, revised and
approved this Agreement. Accordingly, the normal rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits hereto.

 

15.11    Tax Free Exchange. At Seller’s option, so long as such does not delay
Closing, does not require Buyer to hold title to any other property, and is
without any cost, obligation or liability of or to Buyer, Buyer agrees to
cooperate with Seller in closing the sale of the Property as a like-kind
exchange under Section 1031 of the Internal Revenue Code. Such cooperation shall
include, without limitation, the substitution by Seller of an intermediary (the
“Intermediary”) to act in place of Seller as the Seller of the Property. If
Seller so elects, Buyer agrees to accept all required performance from the
Intermediary and to render its performance of all of its obligations to the
Intermediary. Buyer agrees that performance by the Intermediary will be treated
as performance by Seller and Seller agrees that Buyer’s performance to the
Intermediary will be treated as performance to Seller. Notwithstanding the
foregoing, Seller shall remain liable to Buyer for each and every one of the
representations, warranties, indemnities and obligations of the Seller under
this Agreement and Buyer may proceed directly against Seller without the need to
join the Intermediary as a party to any action against Seller.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.

 

SELLER:

 

NORTHGATE PROPERTIES, LLC By:        

        Gary Erickson

Date:

   

 

BUYER:

 

RT Logic Tract TT2, LLC By:        

        Sean J. Conway

Date:

   

 

-19-



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g61821imap.jpg]

 

 



--------------------------------------------------------------------------------

Exhibit B

 

The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission. (LC 38-5-04)

 

THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.

 

SELLER’S PROPERTY DISCLOSURE

(VACANT LAND)

 

THIS DISCLOSURE SHOULD BE COMPLETED BY SELLER, NOT BY BROKER

If the Property Includes A Residence, attach Seller’s Property Disclosure
(Residential) (LC-18-1-03).

 

 

Seller states that the information contained in this Disclosure is correct to
the best of Seller’s CURRENT ACTUAL KNOWLEDGE as of this Date. Broker may
deliver a copy of this Disclosure to prospective buyers.

 

Date:                                                              

 

Property Address:                                         
                                    

 

Seller:                                     
                                                              

 

 

A.      USE AND ACCESS    Yes      No      Do Not  
Know      COMMENTS/EXPLANATION 1    Current use of the Property               
     2    Describe any access problems                     3    Roads,
driveways, trails or paths through the Property used by others                  
  4    Public highway or country road border the Property                     5
   Encroachments, boundary disputes, unrecorded easements                     6
   Notice of zoning action related to the Property                     7   
Zoning violations, variances, conditional use or non-conforming use             
       8    Crops being grown on the Property                     9    Seller
owns all crops                     10    Livestock on the Property             
       11   

Any land leased from others


¨  State    ¨  BLM    ¨  Federal    ¨  Private    ¨  Other

                    12    Any part of the Property leased to others (written or
oral)                     13    Conservation Easement                     14   
                      15                         

 

 

A-2



--------------------------------------------------------------------------------

B.      WATER AND SEWER    Yes      No      Do Not  
Know      COMMENTS/EXPLANATION 1   

Type of water supply:    ¨  Public    ¨  Community

¨  Well    ¨  Shared Well    ¨  Cistern    ¨  None

¨  Other

If the Property is served by a well, supply to Buyer a copy of the well permit.

Well Permit #

 

--------------------------------------------------------------------------------

Water Company Name:

                    2    Water tap fees paid                     3    Water
rights                   If yes, identify: 4   

Type of sanitary sewer service:    ¨  Public

¨  Community    ¨  Septic System    ¨  None

¨  Other    ¨  Tank    ¨  Leach    ¨  Lagoon

                    5    Sewer tap fees paid                     6             
            7    -                    

 

A-3



--------------------------------------------------------------------------------

C.     

ENVIRONMENTAL CONDITIONS

To Seller’s current actual knowledge, do any of the following conditions now
exist or have they ever existed:

   Yes      No      Do Not  
Know      COMMENTS/EXPLANATION 1    Hazardous materials on the Property, such as
radioactive materials, toxic materials, asbestos, pesticides, wastewater and
other sludge, radon, methane, or oil                     2    Underground or
above ground storage tanks                     3    Underground transmission
lines                     4    Governmentally designated geological hazard or
sensitive area                     5    Environmental assessments, studies or
reports done involving the physical condition of the Property                  
  6    Sliding, settling, upheaval, movement or instability of earth, or
expansive soil of the Property                     7    Property used as,
situated on, or adjacent to, a dump, land fill, or municipal solid waste land
fill                     8    Within governmentally designated Flood Plain area
                    9    Received any notice that a portion of the Property is a
governmentally designated wetland area                     10    Property used
for any mining, graveling, or other natural resource extraction operations such
as oil and gas wells                     11    Diseased or infested trees or
shrubs                     12    Endangered species on the Property             
       13    Archeological features, fossils or artifacts on the Property     
               14    Mine shafts, tunnels or abandoned wells on the Property   
                 15                          16                         

 

 

 

D.     

NOXIOUS WEEDS

The Colorado Weed management Act became law on January 1, 1992. The law requires
that every county or municipality in Colorado adopt a weed management plan,
outlining the rules governing identification and method of eradication. The
State of Colorado has identified PURPLE LOOSESTRIFE, SPOTTED KNAPWEED, MUCK
THISTLE, LEAFY SPURGE, CANADIAN THISTLE, DIFFUSE KNAPWEED, RUSSIAN KNAPWEED,
DALMATION TOADFLAX and YELLOW TOADFLAX, among others, as noxious weeds.

     To Seller’s current actual knowledge, have any of the following occurred to
the Property within the last 3 years:    Yes      No      Do Not  
Know      COMMENTS/EXPLANATION 1    Identification of noxious weeds             
       2    Subject to written weed control plan                     3   
Herbicides applied                     4    Biological agents or insects
released on any of the noxious weeds                     5                    
     6                         

 

A-4



--------------------------------------------------------------------------------

 

E.     

Other DISCLOSURES

To Seller’s current actual knowledge, do any of

the following conditions now exist:

   Yes      No      Do Not  
Know      COMMENTS/EXPLANATION 1   

Special assessments or increases in regular

assessments approved by owners’ association but not yet implemented

                    2    Notice or threat of condemnation proceedings          
          3    Other legal action related to the Property                     4
  

Government special improvements approved but

not yet installed, which may become a lien

against the property

                    5   

Any part of the Property enrolled in any

governmental programs such as Conservation

Reserve Program (CRP), Wetlands Reserve

Program (WRP), etc.

                    6                          7                         

 

Seller and Buyer understand that the real estate brokers do not warrant or
guarantee the above information on the Property. Property inspection services
may be purchased. This form is not intended as a substitute for an inspection of
the Property.

 

ADVISORY TO SELLER:

 

•   Failure to disclosure a known material defect may result in legal liability.

 

The information contained in this Disclosure has been furnished by Seller, who
certifies to the truth thereof based on Seller’s CURRENT ACTUAL KNOWLEDGE. Any
changes will be disclosed by Seller to Buyer promptly after discovery. Seller
hereby receipts for a copy of this Disclosure.

 

Date:           Date:    

 

         

Seller

     

Seller

 

 

ADVISORY TO BUYER:

 

•   Even though Seller has answered the above questions to the best of Seller’s
current actual knowledge, Buyer should obtain expert assistance to accurately
and fully evaluate the Property regarding use and access, water, sewer, other
utilities, environmental and geological conditions, noxious weeds and other
matters which may affect Buyer’s use of the Property. Valuable information may
be obtained from various local/state/federal agencies, and other experts may
perform more specific evaluations of the Property.

 

•   Boundaries, location and ownership of fences, driveways, hedges, and similar
items may become matters of dispute. A survey may be used to determine such
matters.

 

Buyer acknowledges that Seller does not warrant that the Property is fit for
Buyer’s intended purposes or use of the Property. Buyer hereby receipts for a
copy of this Disclosure.

 

Date:           Date:    

 

         

Buyer

     

Buyer

 

A-5